Citation Nr: 0834850	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial rating in excess of 10 percent 
for patella-femoral syndrome of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for patella-femoral syndrome of the right knee.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1997 to 
October 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per Board decisions 
dated April 2006 and May 2007.  

The issues of entitlement to an initial rating in excess of 
10 percent for patella-femoral syndrome of the left and right 
knees are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD with depression is manifested by 
complaints of depression, without suicidal or homicidal 
ideation.  She has no significant memory loss.  She has been 
well oriented without hallucinations or delusions.  She has 
had periods where she took no psychiatric medication.  She 
has had some part-time jobs and was a college student for at 
least part of the appeal period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD with depression have been not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in June 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

It is noted that this is an appeal from an initial grant of 
service connection and the appellant has demonstrated actual 
knowledge of the elements needed for an increased rating.  As 
such, the guidance of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) has been satisfied.

It is also noted that the appeal was previously remanded for 
a VA examination.  Two examinations were scheduled and 
appellant failed to report without providing any reason 
therefore.  She has written in that she tried to reschedule 
but was unable to, but is now ready for an exam.  It is noted 
that numerous treatment records were added to the record for 
approximately the date of the examinations and they are 
consistent with the other evidence on file.  As such, and as 
good cause for missing the other exams has not been provided, 
there is no basis to delay a decision in this case any 
longer.


Analysis

By an April 2003 rating decision, the RO granted service 
connection for PTSD with depression and assigned a 30 percent 
rating, effective October 14, 2000.  The veteran appealed, 
asserting that a higher rating for her PTSD was warranted.

The veteran was afforded a VA examination in January 2001.  
The veteran complained of subjective problems including 
anxiety and mood swings secondary to being raped during 
service. The examiner noted impaired interpersonal 
relationships as the veteran reported having few friends as 
well as difficulty getting close to people.  The veteran also 
reported being married for three years but currently having 
relationship problems.  She complained of nightmares that 
significantly disrupted her sleep, as well as of daily 
intrusive thoughts and avoidance of reminders.  Mental status 
examination revealed good personal hygiene, and no unusual 
behaviors.  Attention and concentration were not intact and 
there was definite impairment of exhibited memory functions.  
Memory for remote events, however, was intact.  Abstraction 
abilities were not impaired and judgment was intact.  Thought 
processes were not reflective of loose associations, 
perseverations, neologisms, tangential thinking, 
circumstantial thinking, confusion or echolalia.  Speech was 
within normal limits, and was relevant and coherent.  The 
veteran did report occasional auditory hallucinations but no 
delusions were noted.  Affect was appropriate, mood was 
depressed, and signs of anxiety were noted.  The veteran also 
reported signs of depression including difficulty sleeping, 
diminished motivation, feelings of worthlessness and 
anhedonia. The veteran reported a history of suicidal 
ideation.  The examiner provided a diagnosis of PTSD and 
major depressive disorder, single episode with psychotic 
features.  A Global Assessment of Functioning (GAF) score of 
54 was provided. 

The veteran submitted VA outpatient records dated March to 
May 2002.  An April 2002 record noted a diagnosis of PTSD, 
and anxiety with depression.  

VA treatment records dated October 2003 through February 2004 
noted treatment for PTSD and depression.  A November 2003 
treatment record noted problems and possible domestic 
violence in her marriage.  The veteran was carelessly dressed 
and groomed, and her mood was depressed with a mild range of 
affect.  She appeared detached from her emotions.  Speech was 
spontaneous and goal directed, and thought processes were 
intact.  The veteran reported sleep disturbances as well as 
suicidal ideation about every other day.  She appeared to be 
experiencing a major depressive episode.  

A September 2004 VA psychiatric treatment record indicated 
depressed mood and affect with moderate anxiety.  The veteran 
also had poor memory and concentration.  The psychologist 
provided a diagnostic impression of PTSD and generalized 
anxiety disorder with a moderate level of impairment.  The 
psychologist also noted that the veteran was given a GAF 
score of 50 in April 2004.  

A July 2006 clinic intake assessment revealed that the 
veteran complained of memory getting worse over the last few 
years as well as increasing difficulty in following 
directions.  A mental status examination revealed problems 
sleeping and the veteran reported feelings of hopelessness, 
guilt, and worthlessness.  The veteran also endorsed symptoms 
of inattention and impulsivity.  Mood was neutral and affect 
was sad and depressed.  Speech was relevant and coherent, 
thoughts were organized and goal directed and insight and 
judgment were fair to good.  There was no evidence of 
suicidal thoughts, homicidal ideation, hallucinations, or 
delusions.  The nurse provided a diagnosis of PTSD, 
depression by history, and anxiety disorder not otherwise 
specified.  A GAF of 55 was provided.  

The veteran was afforded a second VA examination in October 
2006.  The examiner noted that the veteran was divorced and 
had difficulty in establishing relationships with others.  
Mental status examination revealed a neatly groomed and 
casually dressed veteran.  She exhibited psychomotor activity 
such as hand wringing and appeared tense.  Her speech as 
hesitant, clear, and coherent and her attitude was 
cooperative, suspicious and guarded.  The veteran's affect 
was sad and tearful and her mood was anxious, hopeless, 
depressed and fearful.  Attention and orientation to person, 
time, and place were intact.  Though processes were 
unremarkable but thought content was suspicious.  The veteran 
reported sleep impairment.  There was no evidence of 
hallucinations, delusions, or inappropriate behavior.  The 
veteran also did not have any obsessive or ritualistic 
behavior, panic attacks, homicidal thoughts, or suicidal 
thoughts.  Impulse control was good.  Immediate memory was 
normal but remote and recent memory were mildly impaired.  
The examiner provided a diagnosis of PTSD and major 
depressive disorder and assigned a GAF score of 55.  

A May 2007 treatment record noted appropriate mood and 
affect.  Speech was coherent and relevant and thoughts were 
organized and goal directed.  The veteran also denied 
suicidal ideation, delusions, or hallucinations. A separate 
May 2007 treatment record noted a diagnosis of anxiety 
disorders with panic attack, PTSD, and headaches.

A July 2007 mental health progress report indicated that the 
veteran felt her depression had been worse. She reported 
anhedonia, mild to moderate psychomotor retardation, and no 
enthusiasm for previously enjoyed activities.  She also 
endorsed symptoms of anxiety with episodes of palpations, 
headaches, and occasional left sided pain.  Mental status 
examination revealed a restricted affect, normal speech, goal 
directed thoughts, feelings of guilt, and low self esteem.  
There was no evidence of hallucinations, delusions, or 
suicidal or homicidal ideation, intent or plan.  The 
physician provided a diagnosis of anxiety, steadily 
deteriorating mood, moderate depression, dysthymia, PTSD, and 
possible generalized anxiety disorder. 

A July 2007 follow up report noted normal speech, organized 
thoughts, euthemic mood with full range of affect, insight 
and judgment intact, and memory and cognition intact.  There 
was no evidence of hallucinations, delusions, or suicidal or 
homicidal ideation.  The psychiatrist provided diagnoses of 
depressive disorder not otherwise specified, anxiety disorder 
not otherwise specified, and a history of PTSD.  A GAF of 55 
was recorded in July 2007.  Similar findings were described 
when she was seen in October 2007.

The present appeal involves the veteran's claim that the 
severity of her service-connected PTSD with depression 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, 
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders. A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  
A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted for occupational and 
social impairment with decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events. 

The veteran's PTSD with depression is currently rated as 30 
percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Major depression is rated under Code 9434, under 
the criteria as described above.  Separate ratings for the 
same symptoms are not for assignment.  38 C.F.R. § 4.14.

For the pertinent period the medical evidence of record shows 
that the veteran's PTSD was characterized primarily by 
complaints of difficulty with short term memory loss, 
difficulty sleeping, occasional nightmares, anxiety, 
difficulty establishing and maintaining relationships, 
depressed mood, disturbances in motivation and mood, 
depressed, sad or restricted affect, problems with attention 
and concentration, anhedonia, and suspicious thought content. 

Repeated examinations over the course of the appellate period 
at issue revealed no evidence of homicidal ideation, 
obessional rituals, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of long-term memory, impaired judgment, 
impaired abstract thinking.  

In general her speech was goal oriented and she was 
appropriately dressed, and responsive to questions.  There 
are questions of depression, but this seems to come and go.  
It has variously been indicated that the appellant was a 
college student or had a part time job.  Significant social 
or occupational impairment is not shown secondary to the 
symptoms reported.  For part of the period she was coping 
without the use of any psychiatric medication.

The GAF scores assigned in January 2001 (54) September 2004 
(50), July 2006 (55), and October 2006 (55), do not provide a 
basis for the assignment of a higher disability rating for 
depression.  According to the Fourth Edition of American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illnesses.  The GAF score and the interpretation of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).

GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

It is concluded, after reviewing the medical records and the 
GAF scores that an initial rating in excess of 30 percent is 
not indicated.  While appellant has evidenced some 
depression, in general there has been good orientation, no 
hallucinations or delusions, no homicidal ideations, and no 
evidence of significant social isolation.  There are 
complaints of some memory impairment, but not clinically 
established on most reports.  Her affect has generally been 
appropriate and there is no showing of impaired judgment.  In 
general, the symptoms and findings more nearly approximate 
the lower rating.  As such, an initial rating in excess of 30 
percent is not warranted.

As the evidence is not in equipoise, the doctrine of 
reasonable doubt is not for application.  38 C.F.R. § 3.102.  
Moreover, there is no evidence of special symptoms to render 
application of the regular schedular provisions impractical.  
As such, consideration of an extra schedular evaluation is 
not indicated.


ORDER

An initial rating in excess of 30 percent is not warranted 
for PTSD with depression.


REMAND

In December 2000, the appellant submitted a claim for 
entitlement to service connection for a bilateral knee 
condition.  By rating of August 2001, service connection was 
granted and a single 10 percent rating was assigned for both 
knees.  By a June 2002 rating decision, the RO granted 
separate 10 percent ratings for patella-femoral syndrome of 
both the right and left knees effective October, 14 2000.  In 
a February 2003 statement the veteran indicated she wished to 
appeal the June 2002 rating decision regarding her service-
connected knees.  The veteran has not been issued a statement 
of the case with respect to this claim.  Since there has been 
an initial RO adjudication of the claim and a notice of 
disagreement, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 200); 38 C.F.R. § 20.200(2005); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AMC/RO must provide the veteran a 
statement of the case as to the claim for 
an initial rating in excess of 10 percent 
for patella-femoral syndrome of the right 
knee, and as to the claim for an initial 
rating in excess of 10 percent for 
patella-femoral syndrome of the left knee.  
The veteran should be informed that she 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If a substantive 
appeal is filed with respect to the claim, 
subject to current appellate procedures, 
the claim should be returned to the Board 
for further appellate consideration, if 
appropriate.  (It is noted that if a 
substantive appeal is filed and the matter 
is to return to the Board, consideration 
should be given as to whether all 
appropriate notice and development has 
been accomplished in view of the time 
since the rating.)  If a substantive 
appeal is not timely filed, the appeal 
should be closed by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


